Citation Nr: 0216228	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability of the digestive system, 
including ulcers and a hiatal hernia.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine disability manifested by 
degenerative joint disease (DJD), claimed as residuals of 
inservice trauma to the neck.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lower back disability, claimed as residuals 
of inservice trauma to the back.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a thoracic spine disability, claimed as 
residuals of inservice trauma to the back.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral shoulder disability, claimed as 
residuals of inservice trauma to the shoulders.

(The issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities; 
service connection for a pelvic/hip disability; service 
connection for a right wrist disability; service connection 
for muscle spasms of the neck, upper back, and abdomen; 
service connection for a disability of the digestive system, 
including ulcers and a hiatal hernia; service connection for 
disabilities of the cervical spine, lower back, and thoracic 
spine; service connection for a bilateral shoulder 
disability; an increased rating in excess of 30 percent for 
post-traumatic stress disorder; and an increased rating in 
excess of 20 percent for left varicocele, with epididymitis 
and recurrent prostatitis; will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to July 
1974.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO), dated in September 2000 and June 2001.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Seattle, Washington, in July 
2002.  A transcript of that hearing has been associated with 
the veteran's claims file.

The veteran is hereby notified that the Board is undertaking 
additional development on the service connection and 
increased rating issues listed between parentheses on the 
second page of this decision, which include the five new and 
material issues listed on the first and second pages above, 
but on a direct basis, as these five issues have been 
reopened in the present decision.  This additional 
development is being undertaken pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing all these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the five new and material issues on appeal has been obtained 
and developed by the agency of original jurisdiction. 

2.  The additional evidence that has been associated with the 
file since October 1991 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
a disability of the digestive system, including ulcers and a 
hiatal hernia, is significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.

3.  The additional evidence that has been associated with the 
file since October 1991 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
a cervical spine disability manifested by DJD, claimed as 
residuals of inservice trauma to the neck, is significant 
enough to warrant its consideration in order to fairly decide 
the merits of that particular claim. 

4.  The additional evidence that has been associated with the 
file since July 1989 with regard to the veteran's petition to 
reopen his claim of entitlement to service connection for a 
lower back disability, claimed as residuals of inservice 
trauma to the back, is significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.

5.  The additional evidence that has been associated with the 
file since July 1989 with regard to the veteran's petition to 
reopen his claim of entitlement to service connection for a 
thoracic spine disability, claimed as residuals of inservice 
trauma to the back, is significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.

6.  The additional evidence that has been associated with the 
file since October 1991 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
a bilateral shoulder disability, claimed as residuals of 
inservice trauma to the shoulders, is significant enough to 
warrant its consideration in order to fairly decide the 
merits of that particular claim. 


CONCLUSIONS OF LAW

1.  The October 1991 rating decision that denied service 
connection for ulcers, a cervical spine disability, and a 
bilateral shoulder disability, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 19.129, 19.192 (1991).

2.  The July 1989 Board decision that denied service 
connection for residuals of a head and neck injury, to 
include claimed disabilities of the lower back an thoracic 
spine, is final. 38 U.S.C. § 4004(b) (1988); 38 C.F.R. 
§ 19.104 (1988). 

3.  The evidence that has been associated with the file since 
the October 1991 rating decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for a disability of the digestive system, 
including ulcers and a hiatal hernia, is new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

4.  The evidence that has been associated with the file since 
the October 1991 rating decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for a cervical spine disability manifested by DJD, 
claimed as residuals of inservice trauma to the neck, is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2002).

5.  The evidence that has been associated with the file since 
the July 1989 Board decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for a lower back disability, claimed as residuals 
of inservice trauma to the back, is new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

6.  The evidence that has been associated with the file since 
the July 1989 Board decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for a thoracic spine disability, claimed as 
residuals of inservice trauma to the back, is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).

7.  The evidence that has been associated with the file since 
the October 1991 rating decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for a bilateral shoulder disability, claimed as 
residuals of inservice trauma to the shoulders, is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claims on 
appeal.  Reopening the claims athis point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Factual background and applicable laws and regulations

A review of the veteran's claims file reveals that the RO 
denied claims for service connection for ulcers, a cervical 
spine disability, and a back disability in an August 1987 
rating decision.  The denial of the veteran's claims was 
essentially based on the lack of evidence showing current 
disabilities causally related to service.  The veteran 
appealed the denial of his claims for service connection for 
cervical spine and back disabilities, and the Board denied 
the appeal of these issues in a July 1989 decision.  The 
Board decision is considered final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1988). 


In an October 1991 rating decision, the RO denied claims for 
service connection for ulcers, a bilateral shoulder 
disability, and once again, a cervical spine disability.  The 
denials were, again, essentially based on the lack of 
evidence showing current disabilities causally related to 
service.  The veteran did not appeal that rating decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  Such a decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority.  The veteran has one year from 
notification of a decision of the agency of original 
jurisdiction to file a NOD with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  See 38 U.S.C.A. § 7105 (West 1991); see also 38 C.F.R. 
§§ 3.104(a), 19.129, 19.192 (1991).  Thus, since the veteran 
never filed an NOD with the October 1991 rating decision that 
denied his claims for service connection for ulcers, a 
bilateral shoulder disability, and a cervical spine 
disability, that rating decision is now final.  

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's petition to reopen in the present case was 
received in February 1999.  Therefore, the amendments are not 
applicable to this case.

According to VA regulation, "new and material evidence" is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).  The question of whether newly 
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claims for service connection for disabilities 
of the lower back and thoracic spine was accomplished in the 
July 1989 Board decision, while the last disallowance of the 
veteran's claims for service connection for ulcers, a 
cervical spine disability, and a bilateral shoulder 
disability was accomplished in the October 1991 rating 
decision.

First Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for a disability 
of
the digestive system, including ulcers and a hiatal hernia

At the outset, it is noted that, in general, service 
connection may be established for a disability if it is shown 
that the disability resulted from disease or injury that was 
incurred in or aggravated in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The evidence submitted by the veteran since the October 1991 
rating decision pertaining to this particular issue includes 
a July 1995 private medical record showing treatment for 
esophageal reflux; a private medical record showing a 
diagnosis of hiatal hernia in September 1996; VA medical 
records showing a diagnosis of gastroesophageal reflux, with 
esophagitis, in December 1999 and July 2000; and a November 
2000 statement from a private physician indicating the 
following:

[The veteran] has also a diagnosis of 
hiatal hernia documented by EGD ... in 
1996.  He was a candidate for surgical 
repair of this hiatal hernia but he has 
declined.  The crushing injury he had 
with the pool table [during service] in 
1968 could have been responsible for the 
initiation of the hiatal hernia.

The evidence that has been associated with the veteran's 
claims file since October 1991 is all new, in the sense that 
it was not of record when the October 1991 rating decision 
was rendered.  It is also considered both new and material 
because, in providing a current diagnosis and suggesting the 
possibility of there being a nexus between the current 
disability and service, it evidently bears directly and 
substantially upon the question of whether the claimed 
disability of the digestive system should be service-
connected. 

Thus, the Board finds that the additional evidence that has 
been associated with the file since October 1991 with regard 
to the veteran's petition to reopen his claim of 
entitlement to service connection for a disability of the 
digestive system, including ulcers and a hiatal hernia, is 
significant enough to warrant its consideration in order to 
fairly decide the merits of that particular claim.  

In view of the above finding, the Board concludes that the 
evidence that has been associated with the file since the 
October 1991 rating decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for a disability of the digestive system, 
including ulcers and a hiatal hernia, is new and material.  
The appeal of this claim must accordingly be granted.  (A 
final decision as to the veteran's actual entitlement to 
service connection for this disability will be rendered 
later, however, once the Board has accomplished additional 
development of this particular issue.)
 
Second, Third, and Fourth Issues
Whether new and material evidence has been submitted 
sufficient to reopen
claims of entitlement to service connection for a cervical 
spine disability,
a lower back disability, and a thoracic spine disability,
all claimed as residuals of inservice trauma to the neck and 
back

The evidence submitted by the veteran since the July 1989 
Board decision (in the case of the lower back and thoracic 
spine disabilities), and since the October 1991 rating 
decision (in the case of the cervical spine disability), 
pertaining to the above three issues, includes a December 
1999 VA neurological examination report showing an assessment 
of severe cervical strain, with limitation of motion, 
secondary to an inservice head injury; a February 1997 
private medical record showing complaints of back pain and an 
assessment of a complex spinal dysfunction involving the 
lower back, upper back, and neck; a private medical record 
showing a diagnosis of osteoarthritis of the cervical and 
thoracic spines in April 1999; a November 2000 private 
physician's statement to the effect that the veteran had a 
history of recurrent low back pain, as well as pain in the 
neck and upper back, "which [the veteran] thinks has been 
present ever since his military service," and which the 
physician believed, "[o]n a more probable than not basis," 
were related to injuries suffered by the veteran during 
service; and a December 2001 VA physician's statement to the 
effect that X-Rays of the veteran's thoracic and cervical 
spines "basically show ... lots of arthritis scattered 
throughout your spine."

The evidence that has been associated with the veteran's 
claims file since July 1989 and October 1991 is all new, in 
the sense that it was not of record when the July 1989 Board 
decision and the October 1991 rating decision were rendered.  
It is also considered both new and material because, in 
providing current diagnoses, and suggesting the possibility 
of there being a nexus between the current disabilities of 
the cervical, lumbar, and thoracic spines and service, it 
evidently bears directly and substantially upon the question 
of whether the claimed musculoskeletal disabilities should be 
service-connected.

Thus, the Board finds that the additional evidence that has 
been associated with the file since July 1989 and October 
1991 with regard to the veteran's petition to reopen his 
claims of entitlement to service connection for a cervical 
spine disability, a lower back disability, and a thoracic 
spine disability, is significant enough to warrant its 
consideration in order to fairly decide the merits of those 
particular claims.

In view of the above finding, the Board concludes that the 
evidence that has been associated with the file since the 
July 1989 Board decision, and the October 1991 rating 
decision, in support of the veteran's application to reopen 
his claims of entitlement to service connection for a 
cervical spine disability, a lower back disability, and a 
thoracic spine disability, is new and material.  The appeal 
of these three claims must accordingly be granted.  (A final 
decision as to the veteran's actual entitlement to service 
connection for these disabilities will be rendered later, 
however, once the Board has accomplished additional 
development of these particular issues.)

Fifth Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for bilateral 
shoulder disability, claimed as residuals of inservice trauma 
to the shoulders

The evidence submitted by the veteran since the October 1991 
rating decision pertaining to this particular issue includes 
a July 1997 private medical record showing a diagnosis of 
chronic shoulder pain, with impingement and a possible 
rotator cuff tear; a September 1997 private medical record 
indicating that the veteran had shoulder pain in the 
subacromial area and that "[e]vidence of the MRI scan shows 
significant impingement and tendinitis;" and a November 2000 
statement from a private physician to the effect that the 
veteran complained of pain in the shoulders, that he had 
restricted and limited movement with range of motion 
rotation, as well as muscle spasms, and that he believed 
that, "[o]n a more probable than not basis," his conditions 
were related to injuries suffered by the veteran during 
service.

The evidence that has been associated with the veteran's 
claims file since October 1991 is all new, in the sense that 
it was not of record when the October 1991 rating decision 
was rendered.  It is also considered both new and material 
because, in providing a current diagnosis and suggesting the 
possibility of there being a nexus between the current 
disability and service, it evidently bears directly and 
substantially upon the question of whether the claimed 
bilateral shoulder disability should be service-connected.

Thus, the Board finds that the additional evidence that has 
been associated with the file since October 1991 with regard 
to the veteran's petition to reopen his claim of 
entitlement to service connection for a bilateral shoulder 
disability is significant enough to warrant its consideration 
in order to fairly decide the merits of that particular 
claim.

In view of the above finding, the Board concludes that the 
evidence that has been associated with the file since the 
October 1991 rating decision in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for a bilateral shoulder disability is new and 
material.  The appeal of this claim must accordingly be 
granted.  (A final decision as to the veteran's actual 
entitlement to service connection for this disability will be 
rendered later, however, once the Board has accomplished 
additional development of this particular issue.)


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a disability 
of the digestive system, including ulcers and a hiatal hernia 
is reopened and, to this extent only, the appeal is granted.

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a cervical 
spine disability manifested by DJD, claimed as residuals of 
inservice trauma to the neck, is reopened and, to this extent 
only, the appeal is granted.

3.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a lower back 
disability, claimed as residuals of inservice trauma to the 
back, is reopened and, to this extent only, the appeal is 
granted.

4.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a thoracic 
spine disability, claimed as residuals of inservice trauma to 
the back, is reopened and, to this extent only, the appeal is 
granted.

5.  New and material evidence having been submitted, the 
claim of entitlement to service connection for bilateral 
shoulder disability, claimed as residuals of inservice trauma 
to the shoulders, is reopened and, to this extent only, the 
appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

